Attica cere eaves tity oocmen 37 Filed op a q6 [4

Rox 149
Attica, Pew York Motl~or
Dame, Hoya re Bracers tdivtl i5RIeH0

 

FILED”

Tee N Han ley  wleeel QA

0-S cour house.

 

 

 

 

Ro. Bot 4346
ie Matfan Nodtes Roe Ni. Bigelow, a af } te
CN -IN6l

le oscribo aa oul Pra else tfencp Mas
Conoc\mi entd Qos fain 0 Les colao de Loss) Librouy
Ye tube 3 Semon Fuera sla rgkeeriovest. Attica.
Yo tube un atloime. en 4a conte. de Maahe Ove

5-25-Zald salle A ~(6~-2ol% Mo ‘aaa ovaien en
Mtica, a ome: (ue Me eo robanen Yo nia
Colao Kequest Pro Low Libraty 1 estube Z Seng

Abas ami No me fa en al colao wile ue. Le
escribi fe) aueiientendent de. Los frograma «

ST. cl ator fi ene wel Gon ae ee
Law Libre . YO Lecibi 5 Legal walk A~ (9-201F
il, Ak bary/ U iy Para loaknnde Los Legal wells

lian Librav/ 2s unart ves (\- Semana y 40

!

 
 

 

Case 9:18-cv-01161-GTS-TWD Document 37 Filed 05/22/19 Page 2 of 6

Ole noS don 2s vuha ora , Yo resenl2 Wd
documento Leool anes Us OW estro colad

OM todoyia no mée an dake, Un olor access

YO tengo ie Lestondor > mediacion ae Los

Ledeso hie frabapn ev dow Library PLL; popates
ihe amblan eelenod OK ‘ noles ae Odor Coates

hos doa eit Legples.
age (f° ie: miele oak lt By :Ldin bral

—

fives ae. tenga conpciwients de Le if Tasticia .
Agui LoS olfictales no bos b-tan nie {a3 Libbary
ni Los docoments Legales Agus tay fremendo
abv60 Nigctimi nacion. 4o Tengo Qe ablale dda
La vekda mi inguietuded a Building tial
este ei Yo Lo Suhr i-/4- 2018 YO Sutro
trav Sma reales de La slase. golliza bye
me dieton fo tengo Serio Poblemas en

dormiZ
5~21-20/F es mi dia sit dbex a, Yo 30Y

On imigrante eubano neaci en adang Diba. 2
Yo me Vo a buscar UN abogada dol soa

New Nok ‘ le vo a fed iF Tosteia a Le
Ley Hoyan yenoS Kiger { Ve

psone”

ae v
> ee cl HO

 
 

 

Case 9:18-cv-01161-GTS-TWD Document 37 Filed 05/22/19 Page 3 of 6

NEW | Corrections and

stare | Community Supervision

 

ANDREW M. CUOMO ANTHONY J. ANNUCCI

Governor Acting Commissioner
MEMORANDUM

To: R. Mayan Duenas 15R1240 C-31-28

From: Joey Clinton, Deputy Superintendent for Progra

Date: April 24, 2019

Subject: REQUEST FOR EXTRAORDINARY LAW LIBRARY ACCESS

 

| am in receipt of your request for extraordinary Law Library access due to an
impending deadline. Your request has been forwarded to the Law Library Officer, who will place you
on a callout. At that time, it is your responsibility to go to the Law Library Officer's desk and present
your legal documentation for his review. A special access determination will be made by him at that
time.

Additional Comments:

JC.

cc. Law Library Officer Hembrook w/Attach
File

 

Attica Correctional Facility, 639 Exchange Street, Altica, NY 14011-0149 | (585) 591-2000 | www.doces. ny.gov

 
 

2 LH Case 9:18-cv-01161-GTS-TWD Document 37 Filed 05/22/19 Page 4 of 6
(ca CAvbectionsl j/. |
; es Rol JAQ | Akil.2z, 2019.
Attica, New You (Aol{|-0 (4.
Name: Naya Noches K igor dintt ERI 0

lock o.-O\= cs.

—————————

Deity doleht wr a capo .
Ji chiw an.

2 Moxon Soars Kigor DK\Ao OW oviting to Yor

Kooarding, the Law £3 btaty aall-od er. ar iw @
Request Pre Lest weal toe Laws Lrbrory ond WaSh
ealv ak < I eee You 4, Hooge Rib me tw Yor
Law Librot . ae have Some \ymtotctonct / cool watk

Ale Locteved veh eet ie act bao sb th the

3 yferivtendent ey Kogtams ae a luseetein oe nawdl
You to Csr me down For Dax, tuesclas Fa ea Ccooie

For A:o00 Am OF (o' fm (Lease +o You Veby
mun ‘ thank You aie Youk Hime

SZ incetly »
xk; i. venaS
Gh sk
eee oe:

 
   

Case 9:18-cv-01161-GTS-TWD Document 37 Filed 05/22/19 Page 5 of 6

» Attiea cortectionl Y. AIL. 23, Lol
oy (Ag
Attice, New York oi -o4g

Kam @; Mayfou Duenos Rigor (5 KIMo

Gas HY. Hanley yoadial Building

Co. Box4346
Syracuse , Neu York 1326

a auras. Hoven Deenas Rrger KIz{o = Oam writing this
Letter because I wish to Let You Know that I wos
Out or Abtices Ae stiore |. Yaar Lity From 3-25-20l% ‘lL wa!
Our 40 court tn alist Ha Ni werybnge 4-(6-261%
Sivce. Teele T ec eet 4 Libyary
Lequest Fotis, bor a have. wer bees Ost On a eoll-ou
the. Law Li brat 1S Owe a week. XL hawe eon Wee
Five Leal worl Lethearson A (4-201. Y have To ge
to ea Lotus i brat +o vated to the \ ive Leapl
mail Letters TL lave rece wes

 

 

Qosteat J (Ly S steed
Ky Kiger Nayjon »D.
corile (SK \Mo.

 
ATTICA CORRECTIONAL FACILITY
BOX 149
ATTICA, NEV

NAME: [~

O
QA
Qa
S
mt
Y”)
ke
?
a
oO
a
ot
9°
>
°
©
a
a
a
©
O

 
